Citation Nr: 1119485	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  98-03 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder including as secondary to a service-connected left ankle disorder.  

2.  Entitlement to a rating in excess of 10 percent for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, found that new and material evidence was not received to reopen a claim for service connection for a right ankle disorder and denied a claim for a rating in excess of 10 percent for a left ankle disorder.  

The Veteran testified before the Board sitting at the RO in May 2005.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who presided at the hearing is to participate in any decision made on the appeal.  See 38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.7070 (2010).  Here, however, the Veterans Law Judge who presided over the May 2005 hearing is no longer employed at the Board.  In March 2011, the Veteran declined the Board's offer of a new hearing.

In November 2005, the Board reopened a previously denied claim for service connection for a right ankle disorder and remanded this claim, and the claim for an increased rating for the left ankle disability for additional development. 

In April 2007, the Board denied a rating in excess of 10 percent for a left ankle disorder and denied service-connection for a right ankle disorder.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court). 

In a November 2008 Order, the Court vacated the Board's decision and remanded the claims for compliance with the instructions of a Joint Motion for Remand.  In June 2009, the Board remanded the claims for further development.   

The Veteran raised the issue of entitlement to service connection for a right leg disorder in a statement received by the RO in Roanoke, Virginia, in November 2010. The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right ankle disability, diagnosed as post-surgical changes and osteoarthritis, first manifested after a traumatic fracture that occurred several years after service.  There is no credible evidence that a service-connected left ankle disorder caused the post-service right ankle fracture or aggravated right ankle symptoms beyond the normal progression of the residuals and disease imposed by the post-service trauma.  

2.  The Veteran's service-connected left ankle disability is manifested by X-ray indications of mild arthritis with a loose body and by occasional limitation of motion with pain near the end of the range of motion that is best characterized as moderate.  There is no credible objective evidence of additional loss of function on repetitive movement.  The Veteran is able to walk up to one-quarter mile without the use of support devices, perform household chores, drive an automobile, and participate in activities such as playing basketball.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder including as secondary to a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

2.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with a claim for service connection and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For the increased-compensation claim, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).
  
The Veteran's claims were received in April 1996 and initially adjudicated in December 1996, prior to enactment of the notice requirements.  In correspondence in February 2002 and in August 2004, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  However, the Board concludes that such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed right ankle disorder.  The notices advised the Veteran of the general requirement to submit evidence of increased severity of his service-connected left ankle disorder but did not provide a general notice of the applicable test measurement criteria.  Although adjudicative documents may not substitute for proper notice, the RO provided the detailed rating criteria in a January 1998 statement of the case and in an October 2006 supplemental statement of the case with opportunities to respond.  The Board concludes that the Veteran had actual knowledge of the criteria and that the notice error was not prejudicial.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  The Veteran requested that a police report and records of private medical treatment for injuries in an assault in 1989 be obtained.  The RO obtained the private treatment records which have been associated with the claims file.  In May 2002, the law enforcement agency reported that the records associated with the assault were destroyed in the September 2001 terrorist attack on the World Trade Center in New York.  The RO informed the Veteran in an October 2004 supplemental statement of the case.  In correspondence in January 2011, the Veteran requested records be obtained from a private physician in New York.  However, he noted that the treatment was in 2005 to 2007 for herniated lumbar spine discs and did not associate the treatment with the ankle disorders.  VA has also obtained several medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy boiler technician.  He contends that that his right ankle disorder is secondary to the left ankle disorder and that his left ankle disorder is more severe than is contemplated by the current rating.  

Right Ankle 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended in 2006 during the pendency of this claim.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected disability is assigned a disability rating which is not applicable in this case because service connection will not be granted.    

Service treatment records showed that the Veteran fractured his left ankle in service.   A military examiner noted the Veteran's report of being pushed, falling, and twisting the ankle while on liberty.  He returned to his ship and sought treatment the next day for left ankle pain and swelling.  He underwent open reduction internal fixation surgery.  After 18 months, surgeons removed all but one screw which remained in place.  In January 1984, a medical board found the Veteran fit for full duty with the exception of distance running.  He completed the remainder of his enlistment in May 1985 with no medical disability.  The Board will discuss additional evidence relevant to the left ankle below. 

Service treatment records are silent for any injuries, symptoms, diagnoses, or treatment of the right ankle.  

VA outpatient treatment records in 1988 showed that the Veteran was treated for pain and swelling of the left ankle with no right ankle symptoms.  

Private hospital emergency room records in early August 1989 showed that the Veteran sought treatment for injuries to the face, jaw, and teeth in an assault.  There were no notations by clinicians of any injury to the right ankle.  The Veteran received sutures to the lip and was released.  

Approximately two weeks later, an ambulance technicians noted that the Veteran was found seated on the street.  The Veteran informed the technicians that he had been beaten by a gang of boys.  The technicians noted that his right ankle was swollen but made no notations regarding the left ankle.  Upon examination at the same private hospital, a physician noted that the Veteran had been in an altercation, was hit in the face, and twisted his right ankle.  The physician diagnosed facial contusion and a fractured right ankle.  X-rays confirmed a bimalleolar fracture with supination and external rotation injury.  The Veteran was scheduled for open reduction internal fixation surgery the next day.  In a report of operation, the resident physician noted that the Veteran was a prisoner who had a right ankle twisting injury in an altercation with police officers.  After the fixation, the Veteran's ankle was casted for three months.  In November 1989, some fixation hardware was removed.  There was no mention of left ankle discomfort, giving-way, or other injury during the events or subsequent treatment.  

In March 1990, a VA physician noted the Veteran's report that he fractured his right ankle when he was physically assaulted in August 1989.  The physician noted that the Veteran walked slowly with a normal, balanced gait.  There was no tenderness or crepitation in movement of the right ankle.  An X-ray showed post traumatic changes and the presence of a plate and screw apparatus but no new fracture.  In September 1993 and November 1993, a VA physician noted the Veteran's report of the onset of right ankle pain after favoring the left ankle.  Range of motion was zero degrees dorsiflexion and 40 degrees plantar flexion.  VA outpatient treatment records showed that the Veteran also developed varicose veins, more severe on the left.  In October 1996, a VA physician noted that the bilateral ankle injuries were likely a contributory cause and an aggravation of the bilateral varicose veins.   

The RO received the Veteran's claim for service connection for his right ankle in April 1996 in which he noted that his right ankle injury was the result of abnormal stress from favoring his service-connected left ankle.  In 1996 and 1997, the Veteran was treated in a private hospital emergency room on three occasions for chest pain and swelling of the left lower leg with no mention of right ankle symptoms.  

VA outpatient records showed that the Veteran received ongoing treatment from 1999 to 2010 for bilateral ankle and leg swelling.  In March 2000, a VA physician noted the Veteran's report that the 1989 injury to the right ankle occurred when he was running from assailants.  The Veteran reported that he experienced bilateral ankle pain, stiffness, and swelling and occasional left ankle instability after prolonged standing or ambulation.  The Veteran did not use a support device and could walk for four blocks without rest.  Range of motion of the right ankle was 15 degrees dorsiflexion and 40 degrees plantar flexion, limited by pain.  X-rays showed the presence of fixation hardware and indications of osteoarthritis.  

The Veteran was examined again in May 2002 and in September 2004.  On the latter occasion, the examiner noted a review of the claims file.  The physician noted the Veteran's report that he fractured his right ankle in 1989 because his left ankle "gave-out."  Range of motion of the right ankle was 20 degrees dorsiflexion and 45 degrees plantar flexion, both limited by pain.  The Veteran did not use a support device and could walk five to six blocks but reported difficulty at work climbing stairs.  The physician noted that the right ankle fracture occurred during an assault after service and concluded from a review of the circumstances and timing of both fractures that the right ankle was not related to service.  The physician did not provide a specific rationale other than the timing of the fractures and did not address the possibility of aggravation.   

In a May 2005 Board hearing, the Veteran stated that he fractured his right ankle in 1989 when he was approached by two individuals asking for money.  One individual was armed with a knife.  The Veteran stated that he turned to run but that his left ankle gave out after five or ten steps.  He then placed his weight on his right ankle when an assailant jumped on his back.  He further stated that he would not have fractured his right ankle if not for the left ankle instability.  

In November 2005, the Board reopened the claim and noted that the September 2004 VA examination was not adequate because the physician did not address possible aggravation of the right ankle by weight shifting from the service-connected left ankle. 

In September 2006, the same physician as in 2004 again reviewed the claims file and noted that evidence showed that the right ankle fracture occurred in an altercation with police after service and concluded that there was no evidence that the right ankle trauma was secondary to the left ankle.  The physician declined to speculate further on a possible relationship between the ankle disorders.  

In April 2007, the Board denied service connection for the right ankle fracture because the Veteran had no right ankle symptoms during service or for four years after service when he then fractured the right ankle in a 1989 assault.  The Board further concluded that service connection on a secondary basis was not warranted based on the opinion expressed by the VA physician in 2006 who found no medical evidence that the right ankle trauma was secondary to the left ankle.   

In a November 2008 Order and Joint Motion for Remand, the Court concluded that the September 2006 physician's opinion did not adequately address whether the right ankle disability was caused or aggravated by the left ankle disability.  The Court provided no reasons for the conclusion.  The Court inaccurately noted that there was no evidence in the file that the Veteran was a prisoner and fractured his ankle in an altercation with police and incorrectly noted that the only evidence in the file related to the cause of the right ankle fracture was the "giving-out" of the left ankle as described by the Veteran.   Notwithstanding the shortcomings of the Joint Motion, in June 2009, the Board remanded the claim for an additional examination by a different physician and opinions on the onset, cause, and potential aggravation of the right ankle disorder by the left ankle including an assessment of any baseline level of right ankle disability.  The Board's instructions advised the examiner that the definition of aggravation was a worsening of symptoms beyond the normal progression of the disorder.  

In an August 2009 VA outpatient orthopedic clinic record, a clinician noted that the Veteran sustained a jamming injury to a finger while playing basketball.  There were no symptoms related to leg or ankle pain. 

In September 2010, a VA nurse practitioner (NP) noted her experience in evaluation of industrial accidents and rehabilitation.  The NP noted a review of the claims file and the Veteran's report of having fractured his left ankle in a fall from a ladder aboard ship during a drill.  The Veteran reported that he was removed from sea duty and restricted to clerical duties for the remainder of his enlistment.  The Veteran further reported the onset of right ankle pain caused by overuse and weight shifting favoring the left ankle.  The Veteran reported that an assailant jumped on his back in 1989, fracturing the right ankle.  After open reduction internal fixation surgery, the Veteran underwent one month of physical therapy before returning to his job as an information systems technician.  He reported gradual increase in discomfort of the right ankle because of repeated stair climbing and heavy lifting with a sharp increase in symptoms after a heavy lifting accident at work in 2005.  The Veteran reported current symptoms of pain, weakness, stiffness, swelling, giving-way, and locking episodes several times per year.  The Veteran did not use a support device and was able to stand for 15 to 30 minutes and walk between one-quarter and one mile.  

On examination, the NP noted a normal gait with no abnormal weight bearing.  Range of motion was 20 degrees dorsiflexion and 45 degrees plantar flexion with no additional loss of function on repetition.  A concurrent X-ray was evaluated as showing post-surgical changes.  The NP also noted that the Veteran had bilateral pes planus but with weight bearing over the toes.  The NP concluded that it was less likely than not that the right ankle was permanently aggravated by the left ankle.  The NP noted that the Veteran sustained a significant fracture in 1989 and gradually developed right ankle symptoms with extended carrying and climbing stairs.  With the presence of post-surgical hardware, pain similar to what developed in the left ankle after that fracture could be expected.  The Veteran did not use a support device and was not treated for ankle pain in the past year.  Regarding aggravation, the NP noted that it is just as likely that the right ankle is aggravating the left through overcompensation as is the left aggravating the right.  The NP noted that bilateral pes planus also causes or contributes to ankle pain.  

The Board concludes that there has been substantial compliance with the instructions in its June 2009 remand because an additional examination was obtained and the examiner evaluated the disability and addressed the issues of causation and aggravation.  A baseline level of disability was not applicable because the service-connected left ankle fracture preceded any right ankle symptoms.  

The Board concludes that service connection for a right ankle disorder is not warranted.  

The Board concludes that the Veteran is competent to report on the circumstances of his right ankle injury, the subsequent symptoms, and their impact on his employment and activities because these are capable of lay observation.   The Board assigns low probative weight to the Veteran's reports of the circumstances of both left and right ankle injuries because they are inconsistent with the associated treatment records.  The Veteran reported injuring his left ankle in a drill aboard ship, but service treatment records showed that the injury occurred in a fall ashore.  In 1984, the Veteran was found fit for full duty and not restricted in duties as reported by the Veteran.  The Veteran reported that he fractured his right ankle while running away from assailants when his left ankle "gave-out" and an assailant jumped on his back.   The account of the injury in the various treatment records includes altercations with police and an assault to the face.  Significantly, the Veteran did not report nor did examiners note any symptoms or weakness of the left ankle immediately after the injury.  The Veteran did not describe any left ankle involvement in the attack in his 1996 claim.  Rather, he reported the onset of right ankle symptoms from weight shifting.  The account of the assault involving the left ankle giving-out was first reported by the Veteran to a VA examiner in 2004, many years after filing a claim.  Therefore, the Board concludes that the Veteran's lay testimony of the involvement of his left ankle in the assault in 1989 is not credible.  Moreover, VA physicians on several occasions concluded after a review of the records that the right ankle disability first manifested when a fracture occurred in 1989.  As there is no credible lay or medical evidence of a right ankle injury or symptoms in service or after service until the fracture in 1989, the Board concludes that direct service connection is not warranted.   

The Board further concludes that service connection for the right ankle on a secondary basis is not warranted.  The Veteran fractured his left ankle in 1983 and was found fit for full duty in 1984.  After the 1989 assault and fracture, the Veteran returned to work.  In 1990, a VA examiner noted slow walking but a normal, balanced gait.  There was no tenderness or crepitation in movement of the right ankle; X-rays showed post traumatic changes and the presence of a plate and screw apparatus but no new fracture.  The Veteran's first report of right ankle discomfort that he attributed to weight shifting was in 1993.  Although the Veteran is competent to report that he experienced weight shifting, he is not competent to assess whether this or other factors are responsible for his gradually increasing right ankle discomfort as this determination requires medical expertise.  Physicians have noted that non-service-connected bilateral varicose veins and pes planus are also factors that contribute to ankle pain.  Medical records showed that the degree of aggravation, if any, is not substantial as there is a normal range of motion with pain only at the extreme range of motion and no additional loss of function on repetition.  Moreover, the Veteran reported the ability to play basketball in 2009.  The Board places greatest probative weight on the opinion of the VA NP in 2010 who reviewed the entire history and concluded that it was less likely than not that the left ankle disability aggravated the right ankle's normal progression following an after-service fracture with retained fixation hardware.  The Veteran has never used a support device to assist in weight shifting, has a balanced gait, and has indications of post-surgical arthritis in both ankles.  The NP concluded that it was equally likely that the right ankle disorder was aggravating the service connected left ankle disorder.   The Veteran's subjective report of greater pain and discomfort on the left warrants less probative weight because there is no pathology to indicate a more severe disorder on the left or evidence of weight shifting.  The Veteran can play basketball and ambulate without a support device.   

The weight of the credible and probative evidence demonstrates that the Veteran's current residuals of a right ankle fracture first manifested several years after a post-service assault.  They are not related to his active service, nor are they aggravated by a left ankle disability.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Limitation of motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).  As there is no credible evidence of anklyosis, malunion, deformity, or shortening of the leg, these criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Code 5270, 5275 (2010).   

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

The Board refers to service treatment records that describe a left ankle fracture with subsequent open reduction internal fixation surgery as discussed above.  

The RO received the Veteran's claim for service connection for a left ankle disorder in November 1989.  In March 1990, a VA physician noted the Veteran's report of a left ankle fracture in service in 1983.  On examination, the physician noted that the Veteran walked slowly but with a normal, balanced gait.  Range of motion was 15 degrees dorsiflexion and 30 degrees plantar flexion with normal inversion and eversion and no crepitation or spasms.  An X-ray showed one metallic screw in the region of the distal fibula and indications of the previous fracture.  In May 1990, the RO granted service connection for post-surgical status of the left ankle and assigned a 10 percent rating under Diagnostic Code 5271 for moderate limitation of motion.  

The RO received the Veteran's current claim for an increased rating in April 1996.  

VA outpatient treatment records from 1988 to 1996 showed that the Veteran reported recurrent left ankle and leg swelling, tenderness, and pain.  The Veteran has been granted separate service connection and a rating for varicose veins of the left leg.  In September 1993 and November 1993, a VA physician noted moderate ankle swelling on the first occasion and a range of motion of zero degrees dorsiflexion and 40 degrees plantar flexion on both occasions.  

In October 1996, a VA physician noted the Veteran's report of left ankle pain and weakness.  On examination, the left ankle was swollen with a range of motion of zero degrees dorsiflexion and 30 degrees plantar flexion.  The physician diagnosed post-operative changes with the presence of a fixation screw.  

In March 2000, the Veteran reported left ankle pain and periodic giving way.  The Veteran did not use a support device and was able to walk up to four blocks.  On examination, the range of motion of the left ankle was 15 degrees dorsiflexion and 45 degrees plantar flexion with edema and tenderness and with pain at the limits of the range of motion.  After referring to imaging studies, the physician diagnosed post-traumatic osteoarthritis.  

In May 2002, a VA physician noted the Veteran's report of intermittent left ankle pain, stiffness, swelling, and giving way.  On examination, the range of motion of the left ankle was 20 degrees dorsiflexion and 45 degrees plantar flexion with edema and tenderness.  The physician noted normal ambulation up to three blocks without assistive devices.  The physician noted left ankle pain at extremes of range of motion and that there were further unspecified limitations by pain and lack of endurance.  In September 2004, the same VA physician noted the Veteran's report of intermittent left ankle pain, stiffness, swelling, and giving way.  On examination, the range of motion of the left ankle was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion that was the same on repetition.  The physician noted the same comments regarding edema, tenderness, pain at limits of motion, and inconsistently noted unspecified further limitations by pain and lack of endurance.  

In a May 2005 Board hearing, the Veteran stated that he experienced episodes of three-second bursts of stabbing pain and occasional giving-way about twice per week that requires him to shift his weight to the right foot.  The episode most often occurred when rising after periods of lying down too long.  The Veteran reported that he took the subway to work, had difficulty climbing stairs, and selected certain stations in order to get a seat.  The Veteran acknowledged that he had not used a support device but did use stockings for his varicose veins.  The Veteran reported that he had experienced constant pain while working on his feet as a salesman in 1994 but now had a primarily sedentary job that involved some standing and walking.  The Veteran reported that he continued to experience ankle swelling after standing too long and used over the counter medication for pain.  The Veteran reported missing some time at work because of his left ankle discomfort and that other employees had to perform some heavy lifting work in his place.  

In November 2005, the Board remanded the claim for an additional VA examination in part to obtain an evaluation of any additional loss of function due to pain or flare-ups that is adequately supported by objective findings.  

In September 2006, the same VA physician noted the Veteran's reports of intermittent left ankle pain, stiffness, swelling, and giving way.  The Veteran reported that he had ceased work because of a back injury on the job.  On examination, the range of motion of the left ankle was 15 degrees dorsiflexion and 35 degrees plantar flexion.  The physician specifically noted that motion was painless on repetitive movement.  Bilateral ankle supination to 20 degrees, pain starts and ends at 20 degrees.  Although pain increased with repetitive supination movement, the physician noted no other symptoms.   The physician noted that additional limitation factors were pain and lack of endurance but he was unable to quantify any additional loss of function.  

In an April 2007 decision, the Board concluded that the weight of credible medical evidence showed that the Veteran's post-surgical and osteoarthritis changes of the left ankle warranted a 10 percent rating because the ranges of motion of 15 degrees dorsiflexion and 30 degrees plantar flexion were best evaluated as a moderate but not a marked limitation of motion.  Applying the criteria of DeLuca, the Board provided detailed reasons and bases to conclude that there were no objective findings of additional loss of function due to pain, weakness, or lack of endurance on repetitive motion.  The Board also cited the medical observations by most examiners of the onset of pain only at the extreme ends of the ranges of motion as an indication that there was no additional loss of function due to pain.  

In the November 2008 Order and Joint Motion for Remand, the Court concluded that none of the VA examinations adequately stated the degree of functional limitation caused by pain and lack of endurance.  The Court quoted the relevant portions of the Board's analysis but did not provide any specific challenges or discuss why the Board's conclusion was inadequate.  The record showed that there was credible medical evidence of no additional loss of function because the pain was not evident until the extreme end of the range.  Notwithstanding the absence of substantive legal analysis in the Joint Motion, the Board remanded the claim in June 2009 for an additional examination.  

VA outpatient treatment records through September 2010 are silent for any specific treatment for ankle pain, dysfunction, and episodes of locking or falls.  A clinician noted that the Veteran was attending college classes and sustained a broken finger playing basketball. 

In September 2010, a VA nurse practitioner (NP) noted a review of the claims file.  The NP noted the Veteran's report of injuring his left ankle in a shipboard accident and requiring limited duty for the remainder of his service that was contrary to the history shown in the service treatment records.  The Veteran reported swelling, tenderness, stiffness, weakness, deformity, incoordination, pain on motion, and locking episodes.  The Veteran reported being able to stand for 15 to 30 minutes and walk more than one-quarter but less than one mile.  The Veteran did not use support devices except for stockings for his varicose veins.   Range of motion was 20 degrees dorsiflexion and 45 degrees plantar flexion with no pain on motion.  Concurrent X-ray showed nonspecific soft issue swelling without an underlying fracture with a possible small loose body.  The NP noted that there was no objective evidence of pain on motion and no additional limitations after three repetitions.  The NP concluded that there was no increase in weakness, fatigue, incoordination or reduced range of motion on repetition.  The NP assessed the impact of the disability as moderate on activities such as sports, recreation, and traveling but only mild or no impact on other activities such as chores, exercise, shopping, or driving an automobile.  

The Board concludes that there has been substantial compliance with the instructions in its June 2009 remand because an examination was performed and the examiner provided clear observations of the additional functional limitation experienced on repetitive joint use.  

The Board concludes that a rating in excess of 10 percent is not warranted at any time during the period covered by this appeal.   The Veteran is competent to report on his observed symptoms of pain and swelling and on the impact of those symptoms on his ability to climb stairs, stand, and walk for extended distances.  The Veteran is credible regarding the nature of his symptoms as most were also observed by clinicians and there is credible imaging evidence of post-surgical changes and osteoarthritis.  However, the Board places less probative weight on his contended cause and his description of the severity of the symptoms.  The Veteran walks with a normal gait, does not use a support device, and is able to ambulate well enough to work full time, attend college, drive an automobile, and play basketball.  The Board acknowledges that on several examinations in the 1990s, the Veteran's range of dorsiflexion was measured as zero degrees.  However, without any further treatment or intervention, by 2000 dorsiflexion was 15 degrees, and starting in 2002, dorsiflexion and plantar flexion were normal or within five degrees of normal.  The limitation of motion is best characterized as not more than moderate. 

The Board considered whether there is credible objective evidence of additional loss of function because of pain, weakness, swelling, fatigue, or incoordination on repetitive motion.  The Board places greatest probative weight on the observations and opinions of the VA examiners in 2006 and 2010.  The physician in 2006 noted no pain throughout the range of dorsiflexion and plantar flexion including on repetitive movement.  Pain was only evident on supination at the end of the range of motion.  The NP in 2010 noted no pain and no loss of function on repetitive motion. Moreover, objective imaging evidence showed only post-surgical changes including the presence of fixation hardware and some osteoarthritis.  The Veteran described his level of endurance as walking without a support device for up to one-quarter mile.  The NP concluded based on observations and review of imaging results that the Veteran's function was only mildly impaired except in activities such as sports and recreation.  The Board notes that the Veteran is able to play basketball.   The weight of credible evidence is that there is no additional loss of function and that the rating criteria based on limitation of motion or the X-ray presence of arthritis adequately contemplates the level of disability.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected left ankle disorder results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization, medical intervention, or the use of prescription medication.  The Veteran reported that he was not able to perform heavy lifting but that other employees were able to assist so that he could continue his work as an information systems technician.  The Veteran reported leaving his job in 2005 because of a back injury and subsequently was able to attend college courses.  There is no credible lay or medical evidence that his left ankle disorder alone imposed a marked limitation of employment or precludes all forms of substantially gainful employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


[Continued on following page.]
ORDER

Service connection for a right ankle disorder is denied. 

A rating in excess of 10 percent for a left ankle disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


